Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2020 have been fully considered but they are not persuasive. 
Applicant argues the specific formula of the cathode is not explicitly taught in the prior art. The range of material is shown below to be covered by the teaching of the prior art. The instant record is silent to show criticality or unexpected results based upon the combination of features of the instant claim. 
The amendment to Additives required further search and consideration, rejections are presented below.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al (PGPUB 2015/0200423) and further in view of Tokuda et al (PGPUB 2013/0280622).
Claim 1: Mita teaches a secondary battery comprising a cathode, anode, and non-aqueous electrolyte in a separator between the anode and cathode [Abstract]. The positive electrode [0045-
    PNG
    media_image1.png
    178
    447
    media_image1.png
    Greyscale
 which overlaps with the instant claimed positive, cathode material selection when M2 is Co [0064-0065]. Specific examples are shown to be LiNi0.5Co0.2Mn0.3O2 [0072] which is substantially the same as the active material of the instant claim. The prior art teaches overlapping subscripts with the instant claimed active material as well as substantially the same active material. There is no criticality for the subscripts selected of the instant invention over the active material of the prior art. Since the broad disclosure of the prior art teaches the specific material claimed and there is a lack unexpected results of the specific instant subscripts versus the general and specific subscripts of the prior art, the prior art obviates the instant claimed active material.
Mita teaches the electrolyte material [0122-0167]. The electrolyte comprises (instant claim additive A) of a sultones of cyclic sulfonic esters [0166]. The electrolyte comprises a (instant claim additive C) silyl compound [0124-0142]. The electrolyte comprises (instant claim additive D) a lithium hexafluorophosphate salt [0168]. 
Mita teaches a silyl compound which comprises one, two , or more silicon-oxygen containing groups bonded to a non-oxygen group [0124]. R groups may be the same or different [0124]. The breadth of the R groups are to be monovalent hydrocarbon groups [0126] whereby propyl groups is taught [0129]. The non-oxygen group is taught to be B or P [0125]. The general formula is taught [0136]. The breadth of silyl compounds taught by the prior art overlaps the specific recitation of additive C in the instant claim.

Tokuda teaches a nonaqueous electrolyte having additives which improve the battery characteristics [Abstract]. The battery comprises a positive electrode, negative electrode and electrolytic solution with separator therebetween [0032]. Tokuda teaches a positive electrode to be selected of LiN0.33Co0.33Mn0.33O2 [0631]. The electrolyte comprises a lithium salt [0091-0093] and solvent [0107-0111] and additives:
Additive A: Prior art teaches 1,3-propanesultone [0164-0168]
Additive B: Prior art teaches a cyclic sulfonic acid ester [0164-0168] to be ethylene sulfate [0282]
Additive D: Prior art teaches LiPO2F2 [0101-0106].
It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Mita to include additive selections as taught by Tokuda in order to produce a more robust electrolyte [0008-0010].
Claim 7: Mita teaches the electrolyte to be selected from two solvents [0162] whereby they are exemplified to be ethylene carbonate, propylene carbonate, … [0163-0166].
Claim 11: Mita teaches the additive to be propane sultone [0166], but is silent to teach 1,3 propanesultone.
Tokuda teaches additive A to be 1,3propanesultone [0164-0168]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Mita to include additive selections as taught by Tokuda in order to produce a more robust electrolyte [0008-0010].
Claim 12: Mita is silent to teach additive B.

Claim 17: Mita teaches the electrolyte comprises (instant claim additive D) a lithium hexafluorophosphate salt [0168].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al (PGPUB 2015/0200423) and Tokuda et al (PGPUB 2013/0280622) as applies to claim 1 above, further in view of Takiguchi et al (PGPUB 2015/0140448)
Claim 13: Mita is silent to teach the specific additive B. 
Takiguchi teaches a nonaqueous electrolyte having additives which improve the battery characteristics [Abstract]. The prior art teaches an electrolyte to comprise 1,2-ethylene sulfate (applicant’s cyclic sulfate) [0159-0161]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Mita to include 1,2-ethylene sulfate as taught by Takiguchi in order to improve the storage characteristics of the battery cell [0161].
Claim 14: Mita is silent to teach the amount of additive B.
Tokuda teaches the cyclic sulfonic acid ester compounds to be used in an amount of 0.001%-0.3% by mass of the electrolyte [0350]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Mita to include additive selections as taught by Tokuda in order to produce a more robust electrolyte [0008-0010].

Claim(s) 1, 7, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being anticipated by Tokuda et al (PGPUB 2013/0280622) and further in view of Mita et al (PGPUB 2015/0200423).

Additive A: Prior art teaches 1,3-propanesultone [0164-0168]
Additive B: Prior art teaches a cyclic sulfonic acid ester [0164-0168] to be ethylene sulfate [0282]
Additive C: Prior art teaches tris(Trimethylsilyl) phosphate [0475]
Additive D: Prior art teaches LiPO2F2 [0101-0106]
Tokuda teaches a positive electrode to be selected of LiN0.33Co0.33Mn0.33O2 [0631].
Tokuda is silent to teach additive C to encompass the embodiments of the instant claimed species. Tokuda teaches a non-aqueous electrolyte battery that one having ordinary skill in the art would look for alternatives additives, additional additives, or combination additives to improve the electrolyte of the battery.
Mita teaches a secondary battery comprising a cathode, anode, and non-aqueous electrolyte in a separator between the anode and cathode [Abstract]. The positive electrode [0045-0088] is taught to be 
    PNG
    media_image1.png
    178
    447
    media_image1.png
    Greyscale
 which overlaps with the instant claimed positive, cathode material selection when M2 is Co [0064-0065]. Specific examples are shown to be LiNi0.5Co0.2Mn0.3O2 [0072] which is substantially the same as the active material of the instant claim. The prior art teaches overlapping subscripts with the instant claimed active material as well as substantially the same active material. There is no criticality for the subscripts selected of the instant invention over the active material of the prior art. Since the broad disclosure of the prior art teaches the specific material claimed and there is a lack unexpected results of the specific instant 
Mita teaches the electrolyte material [0122-0167]. The electrolyte comprises (instant claim additive A) of a sultones of cyclic sulfonic esters [0166]. The electrolyte comprises a (instant claim additive C) silyl compound [0124-0142]. The electrolyte comprises (instant claim additive D) a lithium hexafluorophosphate salt [0168]. 
Mita teaches a silyl compound which comprises one, two , or more silicon-oxygen containing groups bonded to a non-oxygen group [0124]. R groups may be the same or different [0124]. The breadth of the R groups are to be monovalent hydrocarbon groups [0126] whereby propyl groups is taught [0129]. The non-oxygen group is taught to be B or P [0125]. The general formula is taught [0136]. The breadth of silyl compounds taught by the prior art overlaps the specific recitation of additive C in the instant claim. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Tokuda to include the electrolyte additive as taught by MIta in order to improve decomposition characteristics of the electrolyte and improve battery performance [0156-0157].
Claim 7: Tokuda teaches organic solvent includes at least two [0109] of at least ethylene carbonate and propylene carbonate [0108]. 
Claim 11: Tokuda teaches 1,3-propanesultone [0164-0168].
Claim 12: Tokuda teaches the cyclic sulfonic acid ester compounds to be used in an amount of 0.001%-0.3% by mass of the electrolyte [0350].
Claim 17: Tokuda teaches the lithium salt to be LiPF6 [abstract; 0038].

s 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al (PGPUB 2013/0280622) and Mita et al (PGPUB 2015/0200423) as applies to claim 1 above, further in view of Takiguchi et al (PGPUB 2015/0140448)
Claim 13: Tokuda teaches a cyclic sulfonic acid ester [0164-0168] to be ethylene sulfate [0282], but is silent to teach explicitly 1,2 ethylene sulfate. 
Takiguchi teaches a nonaqueous electrolyte having additives which improve the battery characteristics [Abstract]. The prior art teaches an electrolyte to comprise 1,2-ethylene sulfate (applicant’s cyclic sulfate) [0159-0161]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Kubota to include 1,2-ethylene sulfate as taught by Takiguchi in order to improve the storage characteristics of the battery cell [0161].
Claim 14: Tokuda teaches the cyclic sulfonic acid ester compounds to be used in an amount of 0.001%-0.3% by mass of the electrolyte [0350].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723